FILED

May 16, 2019
07:34 AM(CT)

TENNESSEE COURT OF

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT GRAY

KATELYN JONES, ) Docket No. 2018-02-0409
Employee, )

Vv. )

UPPER EAST TENNESSEE HUMAN __)

DEVELOPMENT AGENCY, ) State File No. 37058-2018
Employer, )

And )

PUBLIC ENTITY PARTNERS, )
Carrier. ) Judge Brian K. Addington

 

EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS

 

The Court held an Expedited Hearing on May 14, 2019, on Katelyn Jones’s
entitlement to medical and temporary disability benefits. The issue is whether Ms. Jones
is likely to establish at trial that she is entitled to these benefits for a knee injury she
suffered from a fall at work. For the reasons below, the Court denies the requested relief.

History of Claim

Ms. Jones worked as a family resource specialist at Upper East Tennessee Human
Development Agency (UETHDA). Her position included “engagement activities,” which
are planned events where all students and their parents participate in social activities
coordinated by teachers, their assistants, and the family resource specialists.

During an engagement activity in UETHDA’s gym on May 18, 2018, Ms. Jones
ensured that the activities progressed, the children and parents stayed engaged, and the
participants remained safe. After an activity ended, she walked across the gym floor and
suddenly fell injuring her left knee. The floor was level and unobstructed. Ms. Jones did
not observe anything that caused her to fall.

UETHDA provided a panel, and Ms. Jones chose Holston Medical Group. After
two visits, UETHDA denied her claim on the basis she suffered an idiopathic injury. Ms.

1

WORKERS' COMPENSATION
Jones continued limited treatment at her own expense and testified that she needs surgery
to repair a ligament and bone spur.

Ms. Jones asserted her injury occurred at work and she never experienced knee
complaints before the fall. She argued her work duties supervising children and
interacting with the adults during the engagement activity presented a hazard that caused
her injury. UETHDA argued Ms. Jones suffered an idiopathic injury; no work hazard
caused her to fall. It asked the Court to deny Ms. Jones’s claim and moved to dismiss the
case.

Findings of Fact and Conclusions of Law

To prevail at an expedited hearing, Ms. Jones must provide sufficient evidence to
show she would likely to prevail at a hearing on the merits in proving her claim for
medical and temporary disability benefits. See Tenn. Code Ann. § 50-6-239(d)(1)
(2018). She failed to do so.

Since Ms. Jones does not know why she fell, UETHDA argued she suffered an
idiopathic injury. An idiopathic injury is defined as “one that has an unexplained origin
or cause, and generally does not arise out of the employment unless ‘some condition of
the employment presents a peculiar or additional hazard.’” Veler v. Wackenhut Servs.,
No. E2010-00965-WC-R3-WC, 2011 Tenn. LEXIS 78, at *9 (Tenn. Workers’ Comp.
Panel Jan. 28, 2011). Since Ms. Jones fell on a level, unobstructed surface, she must
establish that her unexplained fall was due to a condition of the employment that
presented a peculiar or additional hazard to her. Byrom v. Randstad N. Am., L.P., No.
E2011-00367-WC-R3-WC, 2012 Tenn. LEXIS 152, at *13 (Tenn. Workers’ Comp.
Panel Mar. 8, 2012).

Ms. Jones’s argument that her job duties presented a hazard that caused her injury
is not persuasive. As the Workers’ Compensation Appeals Board explained in McCaffery
v. Cardinal Logistics, 2015 TN Wrk. Comp. App. Bd. LEXIS 50, at *8-11 (Dec. 10,
2015), the relevant inquiry is not what caused the alleged idiopathic condition or event
but what caused the injury. The Board noted that “cause” in the context of idiopathic
injuries “means that the accident originated in the hazards to which the employee was
exposed as a result of performing his job duties.” /d. at *10. Here, the important inquiry
is not what caused Ms. Jones’s fall, but what caused her knee injury. Ms. Jones did not
submit any evidence as to what caused her knee injury, and her mere presence at work is
not a “hazard.” See Rogers v. Kroger Co., 832 S.W.2d 538, 541 (Tenn. 1992).
Therefore, the Court holds Ms. Jones did not come forward with sufficient evidence to
prevail at a hearing on the merits and she is not entitled to the requested benefits.

Finally, UETHDA’s motion to dismiss, presumably a motion for involuntary
dismissal under Rule 41.02 of the Tennessee Rules of Civil Procedure, is denied. Ms.

2
Jones sought interlocutory relief at an expedited hearing, so this is a nonfinal order

subject to modification at any time before the final compensation hearing. See Tenn.
Code Ann. § 50-6-239(d)(3).

IT IS, THEREFORE, ORDERED as follows:
1. Ms. Jones’s requested relief is denied at this time.
2. This matter is set for a Status Hearing on August 27, 2019 at 9:00 a.m. Eastern
Time. The parties must call 855-543-5044 toll-free to participate in the hearing.

Failure to appear by telephone may result in a determination of the issues without
your further participation.

 

ENTERED May 16, 2019.
/s/ Brian K. Addington
JUDGE BRIAN K. ADDINGTON
Court of Workers’ Compensation Claims
APPENDIX
Exhibits

Ms. Jones’s Affidavit

Notice of Denial of Claim for Compensation

Medical records of HMG Urgent Care

Medical records of Family Physicians of Johnson City
Franklin Woods’s radiology report

Medical records of Appalachian Orthopedics
Collective-Medical bills and receipts

Pay Stubs from April and May 2018

Job Description

S98 SO ew Ne

Technical Record

1. Petition for Benefit Determination
2. Dispute Certification Notice
3. Request for Expedited Hearing
4. Motion to Dismiss
5. Agreed Order

6. Statement of Stipulated Facts
7. Ms. Jones’s Pre-Hearing Brief
8. Employer’s Pre-Hearing Brief
CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent to these recipients by the following
methods of service on May 16, 2019.

 

Name Certified Mail Email Service sent to:

 

Josh Hoeppner, x josh@hoeppnerlaw.com
Employee’s
Attorney

 

 

Sam McPeak, xX sam@hbm-lawfirm.com
Employer’s
Attorney

 

 

 

 

 

Lio _ SO
PENNY SHUM, COURT CLERK
Court of Werkers’ Compensation Claims
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082